NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                        STATE OF ARIZONA, Appellee,

                                         v.

                     DOUGLAS LEE MYNATT, Appellant.

                              No. 1 CA-CR 17-0682
                                FILED 9-25-2018


            Appeal from the Superior Court in Maricopa County
                         No. CR2016-159251-001
            The Honorable Marvin L. Davis, Judge Pro Tempore

                                   AFFIRMED


                                    COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Carlos Daniel Carrion
Counsel for Appellant


                        MEMORANDUM DECISION

Judge Peter B. Swann delivered the decision of the court, in which Presiding
Judge Randall M. Howe and Judge Jennifer M. Perkins joined.
                             STATE v. MYNATT
                             Decision of the Court

S W A N N, Judge:

¶1            This is an appeal under Anders v. California, 386 U.S. 738
(1967), and State v. Leon, 104 Ariz. 297 (1969), from Douglas Lee Mynatt’s
convictions and sentences for forgery and criminal possession of a forgery
device. Neither Mynatt nor his counsel identify any issues for appeal. We
have reviewed the record for fundamental error. See Smith v. Robbins, 528
U.S. 259 (2000); Anders, 386 U.S. 738; State v. Clark, 196 Ariz. 530, 537, ¶ 30
(App. 1999). We find none.

¶2              The state presented evidence of the following facts at a jury
trial.

¶3             On the evening of December 20, 2016, a police officer trainee
stopped a vehicle because he was unable to read the paper temporary
license affixed to the rear window. As the officer approached the vehicle,
he noticed that one of the numbers on the temporary license was offset and
blurred. The officer asked Mynatt, the vehicle’s driver and sole occupant,
for his driver’s license. When Mynatt responded that he had no license or
any other form of identification, the officer arrested him, read him his
Miranda1 rights, searched him, removed two wallets from his rear pants
pocket, and placed him in a police vehicle. Officers then opened the wallets
and, in one’s clear window slot, found what appeared to be a broken
driver’s license. The license was composed of three taped-together pieces,
one of which was a different shade than the others. Lettering did not match
up between the differently shaded portions, and the license was missing a
piece that included the front display of the licensee’s birth year. The
photograph on the license looked like Mynatt, but police research revealed
that the license number and name were associated with a physically
dissimilar and substantially older person. Police research also revealed that
the vehicle was associated with a different registration expiration date than
that reflected on the temporary license.

¶4            At some point, officers questioned Mynatt. He denied
ownership of the driver’s license and stated that he had owned the vehicle
for, alternately, one or three weeks. Officers searched the vehicle and
found, beneath a large amount of clothing in the trunk, a laptop and two
printers or scanners.

¶5            The jury convicted Mynatt of forgery related to the temporary
license, forgery related to the driver’s license, and possession of a forgery


1        Miranda v. Arizona, 384 U.S. 436 (1966).


                                        2
                           STATE v. MYNATT
                           Decision of the Court

device. Mynatt stipulated to multiple prior felony convictions, and the
court imposed prison terms.

¶6            We detect no fundamental error. Mynatt was present and
represented at all critical stages. The jury was properly comprised under
A.R.S. § 21-102 and was properly instructed.

¶7            The jury’s forgery verdicts were supported by sufficient
evidence. A person commits forgery under A.R.S. § 13-2002(A)(2) “if, with
intent to defraud, the person . . . [k]nowingly possesses a forged
instrument.” A forged instrument is “a written instrument that has been
falsely made, completed or altered.” A.R.S. § 13-2001(8). For purposes of
forgery, a written instrument is “[a]ny paper, document or other instrument
that contains written or printed matter or its equivalent,” or “[a]ny token,
stamp, seal, badge, trademark, graphical image, access device or other
evidence or symbol of value, right, privilege or identification.” A.R.S. § 13-
2001(12). The state’s evidence established that Mynatt was driving a vehicle
bearing an altered temporary license, and that when confronted about the
license he told two different stories regarding how long he had owned the
vehicle. The evidence also established that an altered driver’s license
bearing Mynatt’s photograph was found in a wallet he carried on his
person.

¶8            The jury’s verdict on possession of a forgery device was also
supported by sufficient evidence. A person commits possession of a
forgery device under A.R.S. § 13-2003(A)(1) if he “[m]akes or possesses with
knowledge of its character and with intent to commit fraud any plate, die,
or other device, apparatus, equipment, software, access device, article,
material, good, property or supply specifically designed or adapted for use
in forging written instruments.” The state’s evidence established that
Mynatt was driving a vehicle with a paper license altered by use of some
technology, and obscured in the trunk of the vehicle were a laptop and two
printers or scanners.

¶9           Mynatt admitted to at least two historical prior felony
convictions under A.R.S. § 13-105(22)(b) and (c), and he was correctly
sentenced as a category three repetitive offender under § 13-703(C) and (J).
For the forgery convictions, the court imposed legal concurrent,
presumptive 10-year prison sentences under A.R.S. §§ 13-703(J)
and -2002(C). For the possession of a forgery device conviction, the court




                                      3
                             STATE v. MYNATT
                             Decision of the Court

imposed a legal concurrent, presumptive 3.75-year prison sentence.2 The
court correctly credited Mynatt with 133 days of presentence incarceration
under A.R.S. § 13-712(B).

¶10            We affirm. Defense counsel’s obligations pertaining to this
appeal have come to an end. See State v. Shattuck, 140 Ariz. 582, 584–85
(1984). Unless, upon review, counsel discovers an issue appropriate for
petition for review to the Arizona Supreme Court, counsel must only
inform Mynatt of the status of this appeal and his future options. Id.
Mynatt has 30 days from the date of this decision to file a petition for review
in propria persona. See Ariz. R. Crim. P. 31.21(b)(2)(A). Upon the court’s own
motion, Mynatt has 30 days from the date of this decision in which to file a
motion for reconsideration. See Ariz. R. Crim. P. 31.20(c).




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




2       We note that the court’s oral pronouncement of sentence at one point
characterized the sentence as “the presumptive term of 3.5 years” instead
of the 3.75 years reflected in the minute entry, order of confinement, and
statute. But almost immediately after making that oral statement, the court
explained that the concurrent nature of the prison terms meant that “it’ll be
a total term of 10 years not 13.75 or more.” (Emphasis added.) Because this
second statement corrects the first in a manner consistent with the written
orders, we conclude that there is no discrepancy requiring our attention.
Cf. State v. Whitney, 159 Ariz. 476, 487 (1989); State v. Stevens, 173 Ariz. 494,
496 (App. 1992).


                                          4